Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/21/2022 has been entered. Claims 1-5, 7-9, 11-13 and 15-28 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/28/2022. New grounds of rejections necessitated by amendments are discussed below.

Specification
The disclosure is objected to because of the following informalities: It is suggested to incorporate the newly added negative limitation of claims 1 and 11 (“wherein the top of the substrate is absent any addition structure disposed between…”) within the specification for improved clarity and written description (see MPEP 2173.05(i) regarding Negative Limitations).  
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
Note that functional limitations are emphasized in italics hereinafter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, claims 4 and 13 recite “wherein the at least ten testing dots detect different analytes and comprise different chemical reagents”. Do each of the at least ten testing dots detect different analytes and comprise different chemical reagents? Note that the current broadest reasonable interpretation of the claim is that if two of ten testing dots detect different analytes and comprise different chemical reagents, then the grouping of the ten testing dots can detect different analytes (e.g. two analytes) and comprise different chemical reagents (e.g. two different chemical reagents). It is suggested to recite that each of the at least ten testing dots detect different analytes and comprise different chemical reagents.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 13 recite “wherein the at least ten testing dots detect different analytes and comprise different chemical reagents”. Claims 1 and 11 (which claims 4 and 13 depend upon respectively) recite “at least two of the analyte testing dots detect different analytes and contain different chemical reagents”, therefore the “at least ten analyte testing dots” established in claims 1 and 11 would detect different analytes and contain different chemical reagents. Thus, claims 4 and 13 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, 15-17, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Burg (US 20160048739 A1) and Martinez et al. (Martinez et al., “Three-dimensional microfluidic devices fabricated in layered paper and tape”, 2008, PNAS, 105, 50, 19606-19611).
Regarding claim 1, Burg teaches a urinalysis test strip device (abstract; Figs. 1A-1B and 6) for detecting multiple analytes present in a urine test sample via chemical assays (abstract; paragraph [0065]), the device comprising: 
a substrate (Fig. 1A, element 101; Fig. 6, substrate 610), the substrate comprising a first end (upper end of the substrates of Figs. 1A-1B), a second end (lower end of the substrates of Figs. 1A-1B), a first side (left side of the substrates of Figs. 1A-1B), a second side (the right side of the substrates of Figs. 1A-1B), a top surface (top surface of the substrates of Figs. 1A-1B), and a bottom surface (bottom/back surface, i.e. opposite of the top surface, of the substrates of Figs. 1A-1B), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 1A; Figs. 1B and 6 shows the left and right sides are longer than the top and bottom ends); and 
at least ten analyte testing pads (Figs. 1A show 10 reagent pads; Fig. 1B shows 12 reagent pads) spotted on the top surface of the substrate (Figs. 1A-1B) and extending from the second end of the substrate (Figs. 1A-1B), wherein each of the at least ten analyte testing pads comprises at least one chemical reagent (paragraph [0082] teaches each pad treated with a compound and measuring different analytes; paragraph [0120]) for direct detection of an analyte via a chemical assay, wherein the analyte testing pads are arranged in an array on the top surface of the substrate (Figs. 1A-1B), wherein the at least one chemical reagent of each analyte testing pad is capable of producing a detectable response at the testing pad upon direct contact with the analyte (paragraph [0097]), and wherein at least two of the analyte testing pads detect different analytes and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing pads are different (paragraphs [0082], [0120]); and  
wherein the top surface of the substrate is absent any additional structure disposed between two testing pads to separate one testing pad from another testing pad (Figs. 1A-1B); and 
wherein the urinalysis test strip device is capable of submerging the at least ten analyte testing pads in the urine test sample to allow for association of analyte in the urine test sample with the at least one chemical reagent of each of the analyte testing pads, and wherein the urinalysis test strip device is capable of visual inspection of the detectable response at each of the analyte testing pads following removal of the urinalysis test strip device from the urine test sample (paragraphs [0084]).
Burg fails to teach wherein the at least ten analyte testing pads are at least ten analyte testing dots. (Note that “dots” is interpreted as a round mark or spot).
Further, while Burg teaches that the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine (paragraph [0082]), Burg fails to explicitly teach wherein the at least one chemical reagent of at least one of the analyte testing dots is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof.
Martinez teaches a device for measuring multiple analytes present in urine (Fig. 4). Martinez teaches analyte testing dots are arranged in an array on a surface of the substrate (Fig. 4C and page 19609, section “Protein Assay” teaches spotting the reagent on the paper), wherein the at least one chemical reagent of each analyte testing dot produces a detectable response at the testing dot upon direct contact with the analyte (Fig. 4E), and wherein at least two of the analyte testing dots detect different analytes (Fig. 4C; “glucose assay” and “protein assay”; page 19609, sections “Glucose Assay” and “Protein Assay”) and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing dots are different (page 19609, sections “Glucose Assay” and “Protein Assay” teach the glucose assay contains glucose oxidase-horseradish peroxidase and the protein assay contains tetrabromophenol blue; Fig. 4E). Martinez teaches the at least one chemical reagent of at least one of the analyte testing dots is tetrabromophenol blue (page 19609, section “Protein Assay”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the at least ten analyte testing pads are at least ten analyte testing dots.  Doing so would have utilized known shapes for reagent areas on a substrate, as taught by Martinez, wherein the shape of analyte testing areas are a matter of choice which a personal of ordinary skill in the art would have found obvious (see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Since Martinez teaches urinalysis using reagents, similar to Burg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one of the analyte testing dots is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof. Doing so would utilize known reagents for urinalysis in the art, as taught by Martinez, which would have a reasonable expectation of successfully measuring common analytes in urine as taught by Burg.
Note that the limitations of urinalysis test strip device and the at last one chemical reagent are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, while Burg teaches the array of analyte testing dots extends from the second end of the substrate (Figs. 1A-1B), Burg in view of Martinez fail to explicitly teach wherein the array of analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Martinez teaches an array of analyte testing pad dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters (Fig. 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the array of analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of the analyte testing dots on substrate, as taught by Martinez, which would have a reasonable expectation of allowing for analysis of a urine test sample. Furthermore, it would have been obvious to choose the analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters from a finite number of identified, predictable solutions for locations to place the analyte testing pad on the substrate, i.e. it would have been obvious to try the specific location of the analyte testing pad to optimize the analysis capability of the device.
Regarding claim 3, Burg further teaches wherein the at least ten analyte testing dots are arranged in an array comprising at least two rows and at least two columns (Fig. 1B).
Regarding claim 4, Burg further teaches wherein the at least ten analyte testing dots detect different analytes and comprise different chemical reagents (paragraphs [0082], [0120]).
Regarding claim 5, while Burg teaches the substrate may be plastic or paper (paragraph [0118]), Burg in view of Martinez fail to explicitly teach wherein the substrate is selected from the group consisting of nitrocellulose, cellulose acetate, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof.
Martinez teaches a substrate is selected from the group consisting of nitrocellulose, cellulose acetate, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof (page 19608, section “Patterning Paper” teaches “Technicloth”, which is cellulose and polyester).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the substrate is selected from the group consisting of nitrocellulose, cellulose acetate, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof. Doing so would utilize known substrates in the art, as taught by Martinez, which would have a reasonable expectation of successfully supporting the at least ten analyte testing dots for urine analysis.
Regarding claim 7, Burg further teaches wherein the device is shaped and configured for submerging at least the portion of the top surface of the substrate containing the array of at least ten analyte testing dots in a volume of urine test sample in a range of from about 0.1 milliliters to about 3 milliliters.
Note that the urine test sample is not positively recited structurally and submerging in a volume of urine sample is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 8, Burg further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 9, while Burg further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0082]), Burg fails to explicitly teach wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof.
Martinez teaches wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof (page 19609, section “Glucose Assay” teaches the glucose assay contains glucose oxidase-horseradish peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg in view of Martinez to further incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof. Doing so would utilize known reagents for testing urine, as taught by Martinez, which would have a reasonable expectation of measuring glucose. 
Regarding claim 11, Burg teaches a urinalysis test strip device (abstract; Figs. 1A-1B and 6) for detecting multiple analytes present in a urine test sample via chemical assays (abstract; paragraph [0065]), the device comprising: 
a substrate (Fig. 1A, element 101; Fig. 6, substrate 610), the substrate comprising a first end (upper end of the substrates of Figs. 1A-1B), a second end (lower end of the substrates of Figs. 1A-1B), a first side (left side of the substrates of Figs. 1A-1B), a second side (the right side of the substrates of Figs. 1A-1B), a top surface (top surface of the substrates of Figs. 1A-1B), and a bottom surface (bottom/back surface, i.e. opposite of the top surface, of the substrates of Figs. 1A-1B), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 1A; Figs. 1B and 6 shows the left and right sides are longer than the top and bottom ends); and 
at least ten analyte testing pads (Figs. 1A show 10 reagent pads; Fig. 1B shows 12 reagent pads) spotted on the top surface of the substrate (Figs. 1A-1B) and extending from the second end of the substrate (Figs. 1A-1B), wherein each of the at least ten analyte testing pads comprises at least one chemical reagent (paragraph [0082] teaches each pad treated with a compound and measuring different analytes; paragraph [0120]) for direct detection of an analyte via a chemical assay, wherein the analyte testing pads are arranged in an array on the top surface of the substrate (Figs. 1A-1B),
wherein the at least one chemical reagent of each analyte testing pad is capable of producing a detectable response at the testing pad upon direct contact with the analyte (paragraph [0097]), and wherein at least two of the analyte testing pads detect different analytes and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing pads are different (paragraphs [0082], [0120]); and 
wherein the top surface of the substrate is absent any additional structure disposed between two testing pads to separate one testing pad from another testing pad (Figs. 1A-1B); and 
wherein the urinalysis test strip device is capable of submerging the at least ten analyte testing pads in the urine test sample to allow for association of analyte in the urine test sample with the at least one chemical reagent of each of the analyte testing pads, and wherein the urinalysis test strip device is capable of visual inspection of the detectable response at each of the analyte testing pads following removal of the urinalysis test strip device from the urine test sample (paragraphs [0084]).
Burg fails to teach wherein the at least ten analyte testing pads are at least ten analyte testing dots. (Note that “dots” is interpreted as a round mark or spot); and wherein the array of analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Further, while Burg teaches that the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine (paragraph [0082]), Burg fails to explicitly teach wherein the at least one chemical reagent of at least one of the analyte testing dots is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof.
Martinez teaches a device for measuring multiple analytes present in urine (Fig. 4). Martinez teaches analyte testing dots are arranged in an array on a surface of the substrate (Fig. 4C and page 19609, section “Protein Assay” teaches spotting the reagent on the paper), wherein the at least one chemical reagent of each analyte testing dot produces a detectable response at the testing dot upon direct contact with the analyte (Fig. 4E), and wherein at least two of the analyte testing dots detect different analytes (Fig. 4C; “glucose assay” and “protein assay”; page 19609, sections “Glucose Assay” and “Protein Assay”) and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing dots are different (page 19609, sections “Glucose Assay” and “Protein Assay” teach the glucose assay contains glucose oxidase-horseradish peroxidase and the protein assay contains tetrabromophenol blue; Fig. 4E). Martinez teaches the at least one chemical reagent of at least one of the analyte testing dots is tetrabromophenol blue (page 19609, section “Protein Assay”). Martinez teaches an array of analyte testing pad dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters (Fig. 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the at least ten analyte testing pads are at least ten analyte testing dots.  Doing so would have utilized known shapes for reagent areas on a substrate, as taught by Martinez, wherein the shape of analyte testing areas are a matter of choice which a personal of ordinary skill in the art would have found obvious (see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the array of analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of the analyte testing dots on substrate, as taught by Martinez, which would have a reasonable expectation of allowing for analysis of a urine test sample. Furthermore, it would have been obvious to choose the analyte testing dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters from a finite number of identified, predictable solutions for locations to place the analyte testing pad on the substrate, i.e. it would have been obvious to try the specific location of the analyte testing pad to optimize the analysis capability of the device.
	Since Martinez teaches urinalysis using reagents, similar to Burg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg to incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one of the analyte testing dots is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof. Doing so would utilize known reagents for urinalysis in the art, as taught by Martinez, which would have a reasonable expectation of successfully measuring common analytes in urine as taught by Burg.
Note that the limitations of urinalysis test strip device and the at last one chemical reagent are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Burg further teaches wherein the at least ten analyte testing dots are arranged in an array comprising at least two rows and at least two columns (Fig. 1B), wherein the at least two rows are substantially parallel to the first end and the second end of the substrate (Fig. 1B), and further wherein the at least two columns are substantially parallel to the first side and the second side of the substrate (Fig. 1B).
Regarding claim 13, Burg further teaches wherein the at least ten analyte testing dots detect different analytes and comprise different chemical reagents (paragraphs [0082],[0120]).
Regarding claim 15, Burg further teaches wherein the device is shaped and configured for submerging at least the portion of the top surface of the substrate containing the array of at least ten analyte testing dots in a volume of urine test sample in a range of from about 0.1 milliliters to about 3 milliliters.
Note that the urine test sample is not positively recited structurally and submerging in a volume of urine sample is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 16, Burg further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, pH, and combinations thereof (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 17, while Burg further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0082]), Burg fails to explicitly teach wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof.
Martinez teaches wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof (page 19609, section “Glucose Assay” teaches the glucose assay contains glucose oxidase-horseradish peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg in view of Martinez to further incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof. Doing so would utilize known reagents for testing urine, as taught by Martinez, which would have a reasonable expectation of measuring glucose. 
Regarding claim 21, Burg further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, specific gravity, and pH (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 22, Burg further teaches wherein the analytes detected by the at least ten analyte testing dots comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 23, Burg in view of Martinez fail to explicitly teach wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent.
Martinez teaches wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent (Fig. 4C). Martinez that the same assays were ran in replicates (page 19608, right column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg in view of Martinez to further incorporate the teachings of Martinez to provide wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent. Doing so would utilize known concepts of running assays in replicates, as taught by Martinez, which would have a reasonable expectation of successfully improving measurement of a sample.

Regarding claim 24, Burg further teaches wherein the detectable response produced at each of the analyte testing dots comprises a color change (paragraph [0097]).
Regarding claim 25,  wherein the analytes detected by the at least ten analyte testing dots comprise glucose, bilirubin, ketone, blood, protein, urobilinogen, nitrite, leukocytes, specific gravity, and pH (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 26, wherein the analytes detected by the at least ten analyte testing dots comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH (paragraph [0082]).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 27, Burg in view of Martinez fail to explicitly teach wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent.
Martinez teaches wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent (Fig. 4C). Martinez that the same assays were ran in replicates (page 19608, right column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg in view of Martinez to further incorporate the teachings of Martinez to provide wherein at least two of the analyte testing dots detect the same analyte and contain the same at least one chemical reagent. Doing so would utilize known concepts of running assays in replicates, as taught by Martinez, which would have a reasonable expectation of successfully improving measurement of a sample.
 Regarding claim 28,  Burg further teaches wherein the detectable response produced at each of the analyte testing dots comprises a color change (paragraph [0097]).

Response to Arguments
Applicant's arguments filed 06/21/2022, regarding the 35 U.S.C. 112(d) rejection, have been fully considered but they are not persuasive. Claims 4 and 13 recite “wherein the at least ten testing dots detect different analytes and comprise different chemical reagents”. Do each of the at least ten testing dots detect different analytes and comprise different chemical reagents? Note that the current broadest reasonable interpretation of the claim is that if two of ten testing dots detect different analytes and comprise different chemical reagents, then the grouping of the ten testing dots can detect different analytes (e.g. two analytes) and comprise different chemical reagents (e.g. two different chemical reagents). Thus, claims 4 and 13 fail to further limit the subject matter of the claim upon which they depend. It is suggested to recite that each of the at least ten testing dots detect different analytes and comprise different chemical reagents.
Applicant’s arguments, see pages 10-15, filed 06/21/2022, with respect to the rejections of claims 1 under 35 U.S.C. 103 over Martinez and Iwata in view of Martinez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Burg (US 20160048739 A1) and Martinez et al. (Martinez et al., “Three-dimensional microfluidic devices fabricated in layered paper and tape”, 2008, PNAS, 105, 50, 19606-19611).
Note that in the arguments, applicant points to the prior art comprising various different structures and discusses arguments related to intended uses. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is suggested to consider the use of the transitional phrase “consisting of” instead of “comprising”, which would exclude any element not specified in the claim (see MPEP 2111.03). Doing so could potentially differentiate the claims from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto et al. (US 20060140818 A1) teaches a substrate comprising reagent pads (Fig. 1), wherein the reagent pads can be square, rectangular, circular, oval, or the like (paragraph [0052]). 
Vanderbilt (“VANDERBILT UNIVERSITY MEDICAL CENTERPOINT OF CARE TESTING”, Multistix Visual Urinalysis Procedure, 2006, pages 1-11) teaches the use of a Multistix 10 SG for Glucose, Bilirubin, Ketone (Acetoacetic Acid), Specific Gravity, Blood, pH, Protein, Urobilinogen, Nitrite, and Leukocytes in urine (page 1), and specific reagents for the analytes, e.g. methyl red/bromthymol blue, glucose oxidase, peroxidase, potassium iodide, tetrabromophenol blue, etc. (pages 1-4).
Betts-Lacroix et al. (US 10274433 B1) teaches a test pad comprising multiple dots for urine analysis (abstract, Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/				/JILL A WARDEN/Examiner, Art Unit 1798                                    Supervisory Patent Examiner, Art Unit 1798